United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1762
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Lenard Zickefoose

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                             Submitted: March 2, 2015
                               Filed: March 9, 2015
                                   [Unpublished]
                                  ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Lenard Zickefoose, civilly committed pursuant to 18 U.S.C. § 4246 since 2004,
appeals the district court’s1 order revoking his most recent grant of conditional


      ¹The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
release. Because the evidence developed during the revocation proceedings supports
the district court’s findings that Zickefoose failed to comply with his prescribed
regimen of psychiatric care, and that his continued release would therefore create a
substantial risk of bodily injury to another person, or serious damage to the property
of another, see 18 U.S.C. § 4246(f), we affirm, see 8th Cir. R. 47B. We also grant
counsel’s motion to withdraw.
                        ______________________________




Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-